Citation Nr: 0804888	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for right leg pain, to 
include as secondary to service connected status post 
ligation and stripping, varicose veins, left leg.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for stomach pains, also 
claimed as tumors status post surgery.

4.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

5.  Entitlement to service connection for essential 
thrombocytosis, to include as due to herbicide exposure.

6.  Entitlement to service connection for a psychiatric 
disability, to include Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from April 1957 to April 1968, including a tour of duty 
in Vietnam from June 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit sought.  The veteran moved for advancement on the 
docket due to his age and health, but this motion was denied 
by the Board in November 2007.

The issues of service connection for right leg pain, to 
include as secondary to service connected status post 
ligation and stripping, varicose veins, left leg; service 
connection for a psychiatric disability, to include PTSD; and 
service connection for stomach pains, also claimed as tumors 
status post surgery, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from June 
1967 to March 1968; he is presumed exposed to herbicides.

2.  There is no currently diagnosed chronic disease or 
condition manifested as chest pain.

3.  There is no currently diagnosed chronic skin condition.

4.  Currently diagnosed essential thrombocytosis is not shown 
to have been incurred in or aggravated by military service, 
is not a listed presumptive condition for herbicide exposed 
veterans, and is not shown to be related to exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Service connection for chest pains is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection for a skin disability, to include as 
due to herbicide exposure, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Service connection for essential thrombocytosis, to 
include as due to herbicide exposure, is not warranted. 
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the Agency of 
Original Jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on March 5, 2004 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of SSOCs issued in July 2005, October 2005, and January 
2006, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center (VAMC) Hampton, as well as 
service treatment records.  The veteran submitted statements 
from Dr. D and Dr. S; he has not provided requested releases 
to allow VA to obtain complete medical records.  The 
appellant was afforded VA medical examinations in February 
2003 and June 2005.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  Certain other chronic diseases will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within three 
years of separation from service (tuberculosis) or within 
seven years of separation from service (multiple sclerosis).  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  Here, because the veteran is shown to 
have served in Vietnam from June 1967 to March 1968, his 
exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Chest Pain

Service medical records reveal treatment for complaints of 
chest pain several times during service.  In July 1958, the 
veteran complained of chest pain and tenderness over his 10th 
rib.  X-rays were negative; a contusion was diagnosed.  The 
veteran again reported chest pain in December 1962, when he 
reported pain with respiration.  A muscular injury of the 
chest wall was diagnosed.  In March 1966, chest pain was 
again reported, but was associated with a cold and cough by 
doctors.  In December 1966, the veteran was treated for 
shortness of breath and reports of chest pain.  On 
examination, an injury of the back with radiation causing 
restricted trunk movement and muscle pain was diagnosed.  The 
veteran reported the pain resolved with treatment and time.  
Chest pain was again reported in late 1967, but no condition 
of the chest was diagnosed.  On a February 1967 examination 
prepatory to an isolated tour of duty, the veteran reported a 
history of chest pain, but the examiner specified that this 
was actually a ligamentous back injury.  Periodic 
examinations and examination on separation show no diagnosis 
of chronic chest pains or a condition manifested by chest 
pain.

Private doctor statements make no reference to chest pains, 
either as a symptom of a diagnosed condition or as an 
independent diagnosis.  Similarly, VA treatment records 
reveal no treatment for or complaints of chest pain.  No 
chest pain was noted on VA contract examination in February 
2003 or on VA examination in June 2005.  The veteran was 
requested to provide evidence of a current disability, but 
has not specifically responded.

The evidence of record does not establish a current diagnosis 
or disability subject to service connection.  The veteran was 
treated for transient chest pains intermittently in service, 
but these were associated with varied acute diagnoses, and at 
no time was a chronic condition indicated.  Current records 
reveal no current chest pains, either as a symptom or as a 
disability entity itself.  The veteran's subjective reports 
of general chest pain are not competent evidence of a 
disability; pain, in and of itself, without the manifestation 
of any functional impairment, is not service connectable.  In 
the absence of a current disability, the claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Skin Disability

The veteran is service connected and rated 0 percent 
disabling as onychomycosis of the right great toe.  He now 
claims service connection for a different skin condition due 
to herbicide exposure in Vietnam.

Service medical records reveal treatment for the service 
connected fungal infection of the feet, as well as treatment 
in April 1959 and again in August 1967 for a skin rash.  No 
details are given regarding the 1959 rash; ointment was 
prescribed and no further treatment is shown.  In August 
1967, miliariasis and a superficial bacterial infection on 
the buttocks were noted.  This is a rash caused by a virus or 
bacteria.  An ointment was again prescribed, and there is no 
further indication of treatment or complaints.  Separation 
examination reports no rash or skin condition.

A review of private and VA medical records, including 
evaluation of the skin on VA examination, reveals no skin 
disease or disability other than the service connected 
onychomycosis.  The Board notes that the veteran has not 
clearly identified any body area or symptom in connection 
with this claim.  In the absence of a current disability, the 
claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Thrombocytosis

Service medical records reveal no treatment for or complaint 
of essential thrombocytosis, a blood disorder marked by 
excessive platelets.  The Board notes treatment for 
thrombophlebitis in connection with the left leg 
varicosities, but this is a separate and distinct condition.

Private and VA records reveal a current diagnosis of 
essential thrombocytosis.  Two private doctors, Dr. S and Dr. 
D, have opined that essential thrombocytosis is related to 
exposure to Agent Orange.

Dr. D offered an opinion that current thrombocytosis could 
possibly be related to Agent Orange exposure in November 2003 
correspondence, but provided no rationale for the opinion.

In July 2003 correspondence and again in November 2003, Dr. 
S, an oncologist and hematologist, noted that Agent Orange is 
positively linked to several disorders arising from the bone 
marrow, including "chronic lymphocytic leukemia, multiple 
myeloma, and both Hodgkin's and non-Hodgkin's lymphoma".  
Essential thrombocytosis is also a primary bone marrow 
disorder and it may progress to leukemia.  He expanded on his 
opinion in August and November 2005 correspondence.  He again 
identified essential thrombocytosis as a preleukemic 
syndrome, and stated that in approximately 30 percent of 
patients who live with thrombocytosis, the disease progresses 
to acute myeloid leukemia, which he argues is subject to 
presumptive service connection under 38 C.F.R. § 3.309.

On June 2005 VA examination, a VA examiner concluded that the 
current diagnosis was not related to Agent Orange exposure.  
The examiner stated that an extensive search revealed no 
research supporting such a link. She reviewed the claims 
file, including the 2003 private doctor statements, in 
connection with her claim.

Essential thrombocytosis is not a listed disease subject to 
presumptive service connection for herbicide exposed 
veterans, nor is it listed as a chronic disease subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  
The Board notes the argument of Dr. S that thrombocytosis may 
be a precursor of a leukemia, which is included, to greater 
or lesser extents, in both presumptive categories...  
However, service connection is granted based on current 
diagnosis and disability, not the prospect of an event which 
may or may not come to pass.  Therefore, service connection 
cannot be granted on a presumptive basis.  However, the claim 
must be reviewed to determine whether service connection can 
be established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board notes that a private doctor has stated that 
thrombocytosis may be a precursor to development of leukemia, 
which is subject to presumptive service connection, both as a 
chronic disease and, in some forms, as herbicide-related.  
However, service connection is granted based on current 
disability, not the prospect of an event which may or may not 
come to pass.  Entitlement to service connection on a 
presumptive basis, either a chronic disease under 38 C.F.R. 
§ 3.309(a) or as an herbicide related disease under 38 C.F.R. 
§ 3.309(e), must be denied. 

The claim must be reviewed to determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Two private doctors have opined that essential thrombocytosis 
is related to Agent Orange exposure, while one VA doctor has 
opined that it is not.  The opinion of Dr. D, who offered no 
rationale for her opinion, is not entitled to great weight on 
consideration, as the bare statement provides no basis on 
which to evaluate it.  The opinion of the veteran that the 
current diagnosis is related to Agent Orange exposure is that 
of a layperson, and is not considered competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Both Dr. S and the VA doctor have offered rationales for 
their opinions.  However, the Board finds that the opinion of 
the VA doctor is entitled to greater weight, and must deny 
service connection for essential thrombocytosis.  The VA 
opinion relies upon unspecified research showing no 
affirmative link between thrombocytosis and Agent Orange.  
The research cited does not show no tie, only that the 
question remains open.

Dr. S mounts a logic argument, noting that essential 
thrombocytosis arises out of the bone marrow, as do several 
other diseases positively associated with herbicide exposure 
for presumptive service connection purposes.  Thrombocytosis 
is also a precursor disease of a form of leukemia, and 
chronic lymphocytic leukemia (CLL) is a presumptive disease 
for herbicide exposed veterans.  Therefore, all diseases 
arising from the marrow must be related to Agent Orange 
exposure.  However, the Secretary has found a positive link 
between CLL and herbicides to the exclusion of other forms of 
leukemia.  VA Policy and Procedure Manual M21-1MR, 
IV.ii.2.C.10.j. (listing diseases with no positive 
association between herbicide exposure; no positive 
association means that the evidence for an association does 
not equal or outweigh the evidence against association.)  The 
presumptive list is replete with examples of areas where two 
closely associated diseases or locations are treated 
differently for presumptive service connection purposes.  
Cancer of the lungs, trachea, bronchi, and larynx are 
presumptive, while the nasal passages and pharynx, also part 
of the respiratory system, are not.  Chronic persistent 
peripheral neuropathy is not presumptively service connected, 
while acute and subacute peripheral neuropathy is.  Prostate 
cancer is presumptive, but not testicular cancer.  Moreover, 
the form of leukemia which essential thrombocytosis precedes 
is reported to be acute myeloid leukemia, which is 
specifically not a presumptive condition.  The Board further 
notes that only 30 percent of those with essential 
thrombocytosis develop leukemia, according to Dr. S, further 
attenuating the relationship between the current diagnosis 
and other diseases.  The logic of Dr. S's opinion, that all 
diseases affecting a single body system or organ must be 
treated the same under the law is not entitled to great 
weight upon consideration.  The sole opinion which both 
provides a rationale and is not shown to be faulty is that of 
the VA doctor.  The preponderance of the evidence therefore 
shows that essential thrombosis is not at least as likely as 
not related to herbicide exposure, and the claim must be 
denied.  The benefit-of-the-doubt rule does not apply because 
the preponderance of evidence is unfavorable.




ORDER

Service connection for chest pain is denied.

Service connection for a skin disability, to include as due 
to herbicide exposure, is denied.

Service connection for essential thrombocytosis, to include 
as due to herbicide exposure, is denied.


REMAND

The veteran has claimed service connection for a right leg 
disability as secondary to his service connected left leg 
disability, an unspecified psychiatric disorder manifested by 
shaking, and a stomach condition also claimed as tumors.

With regard to the claim of service connection for a right 
leg disability, the RO did not consider secondary service 
connection at any point.  The veteran stated in a VA Form 21-
4138, Statement in Support of Claim, dated June 28, 2002 but 
received October 31, 2002, that his service connected left 
leg disability causes him to shift his weight to the right 
leg, causing difficulty in walking.  The Board construes this 
correspondence as a claim of secondary service connection.  
The notice and assistance provided the veteran in connection 
with the right leg claim did not include information on 
secondary service connection.  Therefore, the claim must be 
remanded for additional development and readjudication.

With regard to the claim of service connection for a 
psychiatric condition, the veteran phrased his claim as a 
"nervous problem" that causes him to shake bodily.  Service 
medical records show psychiatric treatment, diagnosed as an 
acute adjustment disorder.  Current VA treatment records show 
a diagnosis of and treatment for PTSD.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the fact of 
treatment and diagnosis of a psychiatric disability in 
service, in combination with evidence of a current 
disability, requires additional development. 

Moreover, VA has an obligation to liberally interpret the 
veteran's claims.  He has submitted evidence of a diagnosis 
of PTSD and has alleged participation in search and rescue 
missions in Vietnam.  Even in the absence of evidence of in-
service treatment, there is a current diagnosis and 
reasonable evidence of a nexus to service.  Any discussion of 
and development for a psychiatric illness must include PTSD 
in light of the evidence of record and the broad language 
used by the veteran in making the claim.

Finally, as to the veteran's stomach condition, which he 
initially referred to as tumors, a June 2005 VA examination 
clearly showed a history of gastrointestinal problems and 
past surgery.  The opinion offered by the examiner at that 
time addressed only the relationship of the gastric condition 
to Agent Orange, and did not address the in-service evidence 
of treatment for various stomach and digestive complaints.  
Additional development is therefore required to obtain a 
complete medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.).

The correspondence to the veteran should 
ask him to provide information on his 
gastric resection surgery, to include a 
dates and locations of treatment.  The 
correspondence to the veteran should 
include a request that he submit all 
private treatment records, or should 
supply a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, in particular for 
Dr. Shabazz and Dr. Dajao, to allow VA to 
assist him in obtaining these records.

Ask the veteran to identify the dates and 
locations of all VA treatment, and obtain 
such records.

The correspondence to the veteran should 
also include provision of a VA Form 21-
0781, Statement in Support of a Claim for 
PTSD.

2.  Request the veteran's personnel file 
from the National Personnel Records Center 
(NPRC) in connection with a claim of 
service connection for PTSD.

3.  If a stressor event cannot be 
confirmed based on the evidence of record, 
either provide the claims file, including 
personnel records and any VA form 21-0781 
or equivalent stressor statement, to the 
Joint Services Records Research Command 
(JSRRC) coordinator for submission to 
JSRRC or a formal determination regarding 
verification of a stressor.

4.  After completion of #1-2 above, 
schedule the veteran for a VA orthopedic 
examination to determine if there is any 
current disability of the right leg, and 
if so whether such is at least as likely 
as not related to the service connected 
status post ligation and stripping, 
varicose veins, left leg.  The claims file 
must be reviewed in connection with the 
examination.

5.  After completion of #1-2 above, 
schedule the veteran for a VA digestive 
conditions examination to determine if the 
veteran's post surgery gastric leiomyoma 
is at least as likely as not related to 
the in-service gastrointestinal complaints 
documented in service medical records.  
The claims file must be reviewed in 
connection with the examination.

6.  After completion of #1-3 above, 
schedule the veteran for a VA mental 
disorders examination.  If a stressor is 
verified or such is possible, a PTSD 
examination should be scheduled instead.  
Ask the examiner to opine as to whether 
there is any current psychiatric 
diagnosis, and if so whether such is 
related to in-service psychiatric 
treatment or to an event in service.

7.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


